DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed January 18, 2022 is acknowledged and has been entered.  Claims 2-7, 9, 11, 12, 14, 15, 17, 20-52, 55, and 61-63 have been canceled.   Claims 1 and 64 have been amended.  Claims 1, 8, 10, 13, 16, 18, 19, 53, 54, 56-60, and 64-67 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	Claims 57-60 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2021.

3.	Claims 1, 8, 10, 13, 16, 18, 19, 53, 54, 56, and 64-67 have been examined in the instant application.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
5.	Claims 1, 8, 10, 13, 16, 18, 19, 53, 54, 56, and 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10,774,305. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The instant clams are  directed to a composition for topical administration to the skin comprising: (i) a live Propionibacterium acnes (P. acnes) bacterial strain, wherein the live P. acnes bacterial strain is
a P. acnes single-locus sequence typing (SLST) type K8 strain; and (ii) one or more of a thickener, buffer, or carrier, wherein the composition is stable at room temperature for at least three months. Other claims are directed to composition further P. acnes single-locus sequence typing (SLST) type C3 strain as well as other strains (D1, H1, H2, H3, K1, K2, K4, K6, K9 and L1 SLST type strains).
	U.S. Patent,10,774,305, is directed to a method for treating acne comprising topically administering a disinfectant or antibiotic to skin of a subject with acne; and topically administering a composition comprising one or more live bacterial strains to the skin of the subject following administration of the disinfectant or antibiotic, wherein the one or more live bacterial strains are P. acnes bacterial strains, and wherein at least one of the live P. acnes bacterial strains comprises a sequence selected from SEQ ID NO: 27, 64, 29, 54, 57, 60, and 62 as well as the composition is stable at room temperature for at least three months.
	It is noted that the instantly claimed Propionibacterium acnes (P. acnes) bacterial strain, wherein the live P. acnes bacterial strain is a P. acnes single-locus sequence typing (SLST) type K8 strain comprises SEQ ID NO: 64 and instantly claimed Propionibacterium acnes (P. acnes) bacterial strain, wherein the live P. acnes bacterial strain is a P. acnes single-locus sequence typing (SLST) type C3 strain comprises SEQ ID NO: 27.
   
6.	No claims are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645